MEMORANDUM **
Gavin Tyrone Sutherland appeals his bench trial conviction for assault on an Indian Reservation resulting in serious bodily injury in violation of 18 U.S.C. § 1153(a) and 113(a)(6). Sutherland contends that the evidence was insufficient to support the verdict that his assault resulted in serious bodily injury to the victim, because the victim did not suffer extreme pain since the victim was using cocaine and methamphetamine at the time of the attack. Viewing the evidence in the light most favorable to the prosecution, there was sufficient evidence to support the conviction. See Jackson v. Virginia, 443 U.S. 307, 319, 99 S.Ct. 2781, 61 L.Ed.2d 560 (1979); United States v. Riggins, 40 F.3d 1055, 1057 (9th Cir.1994). We reject Sutherland’s contention that the government failed to prove the elements of serious bodily injury under 18 U.S.C. § 1365(g)(3).
AFFIRMED.

 This disposition is not appropriate for publication and may not be cited to or by the courts of this circuit except as provided by Ninth Circuit Rule 36-3.